UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4908


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NANCY ELIZABETH DYAL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-01169-CMC-1)


Submitted:   May 8, 2013                      Decided:   May 21, 2013


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Wesley Kirkland, Jr., KIRKLAND & RUSH, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Nathan S. Williams, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nancy    Elizabeth        Dyal        appeals     her    nine-month,         below-

Guidelines sentence imposed following remand for convictions of

conspiracy to violate the Animal Welfare Act and to engage in an

illegal    gambling       business         and       two    counts     of    conducting     an

illegal gambling business and aiding and abetting the same.                                 On

appeal,    Dyal     argues      (1)    that          the    district     court      erred   by

sentencing her to an active term of incarceration when the court

sentenced her co-defendants, Wayne and Sheri Hutto, to terms of

probation; and (2) that her sentence is greater than necessary

to comply with the purposes set forth in 18 U.S.C. § 3553(a)(2)

(2006).    Finding no error, we affirm.

            This court reviews a sentence, “whether inside, just

outside, or significantly outside the Guidelines range[,] under

a   deferential     abuse-of-discretion                 standard.”          Gall    v.   United

States,    552 U.S. 38,      41     (2007).           This     review       requires

consideration        of      both          the       procedural        and         substantive

reasonableness of the sentence.                         Id. at 51.          In determining

procedural    reasonableness,              this       court    examines,       among     other

factors,   whether        the   district          court     considered       the     § 3553(a)

factors.      Id.     at     49-51.              When      reviewing    a     sentence      for

substantive reasonableness, this court examines “the totality of

the circumstances, including the extent of any variance from the

Guidelines range.”           Id. at 51.              If the sentence is below the

                                                 2
properly    calculated       Guidelines       range,       this   court    applies   a

presumption     on    appeal     that     the       sentence      is    substantively

reasonable.     United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).     Such a presumption is rebutted only if the defendant

shows “that the sentence is unreasonable when measured against

the § 3553(a) factors.”           United States v. Montes-Pineda, 445
F.3d 375,   379   (4th     Cir.     2006)       (internal      quotation      marks

omitted).

            One of the factors a court must consider when imposing

a   sentence     is   “the      need     to     avoid       unwarranted      sentence

disparities among defendants with similar records who have been

found guilty of similar conduct.”               18 U.S.C. § 3553(a)(6).           This

court has recognized, however, that this sentencing factor is

aimed primarily at eliminating national sentencing inequity, not

differences     between   the    sentences          of    co-defendants.         United

States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996); see also

United States v. Simmons, 501 F.3d 620, 623-24 (6th Cir. 2007)

(collecting     cases).         Moreover,       a     “district        court[]   ha[s]

extremely broad discretion when determining the weight to be

given each of the § 3553(a) factors.”                    United States v. Jeffery,

631 F.3d 669, 679 (4th Cir. 2011).

            Here, although not obligated to do so, the district

court took into account the disparity between Dyal’s sentence

and the Huttos’ sentences but found that the disparity was not

                                          3
“unwarranted” due to Wayne Hutto’s terminal illness and Sheri

Hutto’s role as his primary caregiver.                        See Simmons, 501 F.3d at

624 (giving sentencing court discretion to consider sentencing

discrepancies       between      co-defendants).               Moreover,      we   conclude

that the court gave due consideration to the other § 3553(a)

factors and Dyal’s own unique circumstances when imposing her

below-Guidelines sentence.                See United States v. Carter, 564
F.3d 325, 328 (4th Cir. 2009) (“When rendering a sentence, the

district court must make an individualized assessment based on

the    facts   presented.”            (internal      quotation        marks       omitted)).

Accordingly, we conclude that the district court did not err by

sentencing Dyal to an active term of incarceration when her co-

defendants were sentenced to terms of probation.

            Moreover, Dyal contends that a term of probation would

better    serve    the    purposes       of   § 3553(a)(2),          but    she    fails    to

overcome    the    appellate       presumption           of   reasonableness       afforded

her sentence.        See Susi, 674 F.3d at 289; Montes-Pineda, 445

F.3d   at   379.         The    district      court       carefully        considered      the

§ 3553(a) factors and determined that, while Dyal had a fairly

significant       role    in    the    offense,     her       lack   of    prior   criminal

history     and     physical          infirmities          warranted        the    downward

variance.         Thus,    we    conclude         that    Dyal’s     carefully      crafted

sentence was not greater than necessary to accomplish the goals

of 18 U.S.C. § 3553(a)(2).

                                              4
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     5